Citation Nr: 0032188	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  98-02 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected limited motion, postoperative residual of 
left knee injury, currently rated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected ligamentous laxity, postoperative residual 
of left knee injury, currently rated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected hypertension, currently rated as 10 percent 
disabling.

4.  Entitlement to service connection for a right knee 
condition as secondary to the service-connected postoperative 
residuals of left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

REMAND

The veteran had active duty from March 1975 to December 1979.

On January 1998 VA Form 9 substantive appeal, the veteran 
requested a hearing before a traveling member of the Board of 
Veterans' Appeals, and there is no evidence in the file that 
he has ever withdrawn this request.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The RO should schedule a hearing before a 
traveling member of the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





